Citation Nr: 0934153	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD), anxiety 
disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to 
June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD.  In May 
2006, the Veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

During the hearing the Veteran withdrew a claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  
Therefore, this claim is no longer before the Board.

The Board remanded this case for additional development in 
May 2006.  The directives of the remand were accomplished by 
the RO.

The issue has been modified as reflected on the cover page 
given the nature of the Veteran's claim and the medical 
evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a claim pursued by a claimant includes 
any diagnosis that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The Veteran originally 
claimed service connection for PTSD, anxiety, and depression.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that while stationed at Fort Knox, 
Kentucky in 1956 on a training exercise, he was involved in 
an accident when the tank he was driving hit another tank in 
front of them.  As a result of the accident he began to 
experience nightmares and had depression and anxiety and was 
hospitalized at Fort Knox.

The Veteran's service treatment records and personnel records 
have been reported as destroyed by a fire at the National 
Personnel Records Center in 1973.  Thus, there is no medical 
evidence to corroborate the Veteran's reports.  The US Army 
and Joint Services Records Research Center (JSRRC) noted that 
they were unable to locate the unit history for the Veteran's 
battalion, 894th Tank Battalion.  The Ireland Army Community 
Hospital at Fort Knox responded in October 2008 that they 
were unable to locate any medical records for the Veteran.

A list of US Army personnel who were treated at the US Army 
hospital at Fort Knox and discharged in June 1956 includes 
the Veteran.  A fellow service member wrote the Veteran a 
letter in May 2005 that was notarized.  He noted that he and 
the Veteran were in the same company but living off base at 
that time.  He further noted that while 50 years was a long 
time to remember, he recalled hearing that the Veteran had a 
tank accident, but he did not see it.  He just heard that the 
Veteran hit the back of another tank.  He did not remember 
the Veteran going to the hospital and by the time he got back 
to where the Veteran had been stationed, the Veteran already 
had been discharged.  An article from the Logan Banner in 
Logan, West Virginia, notes that the Veteran had been 
selected as Soldier of the Day for the 10th time and noted 
that he was a tank driver with the 894th Tank Battalion at 
Fort Knox, Kentucky.

The Veteran is competent to state that he was in a tank 
accident and that he had nightmares as a result of this 
accident.  There is no reason shown to doubt his credibility.  
While the service treatment records and personnel records 
have been destroyed by fire, the letter from his fellow 
serviceman noting that he recalled the Veteran being in a 
tank accident and the newspaper article noting that the 
Veteran was a tank driver support the Veteran's contentions.  
Thus, with the Veteran's credible statements and 
corroborating evidence, the in-service event is accepted as 
true.

Post-service employment records note that in October 1973 he 
was found to have a slight psychological disability during 
his employment as an auto mechanic.  It was noted that he had 
an industrial accident that caused an ulcer because of his 
anxiety about his back condition.  It was further noted that 
he was in need of psychological treatment.  The Veteran has 
diagnoses of PTSD, anxiety disorder, and major depression on 
VA medical records dated from 2003 to 2005.  

Given that the in-service tank accident is accepted as true 
and the present medical evidence shows a psychological 
disorder as far back as 1973, a medical opinion should be 
provided to determine whether any present psychological 
disorder is related to the reported event in service.  

A July 1974 letter from the Social Security Administration 
(SSA) also notes that the Veteran was granted Social Security 
Disability benefits in October 1973.  It is not clear if 
these records pertain to a psychological disability.  The SSA 
should be contacted and any relevant records should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact the SSA and ask them if they 
have any records of the Veteran's Social 
Security Disability benefits awarded in 
October 1973.  Any relevant records should 
be associated with the claims file.

2.  Schedule the Veteran for a VA mental 
health examination to determine whether 
any present psychological disorder is at 
least as likely as not related to his 
reported tank accident in service.

A rationale for all opinions should be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Thereafter, any additional development 
should be conducted.  If the benefit 
sought on appeal remain denied, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



